       Case: 3:15-cv-00324-jdp Document #: 364 Filed: 08/25/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 ONE WISCONSIN INSTITUTE, INC.,
 CITIZEN ACTION OF WISCONSIN EDUCATION
 FUND, INC., RENEE M. GAGNER,
 ANITA JOHNSON, CODY R. NELSON,
 JENNIFER S. TASSE, SCOTT T. TRINDL,
 MICHAEL R. WILDER, JOHNNY M. RANDLE,
 DAVID WALKER, DAVID APONTE, and
 CASSANDRA M. SILAS,
                                                                            ORDER
                              Plaintiffs,
        v.
                                                                         15-cv-324-jdp
 MARK L. THOMSEN, ANN S. JACOBS,
 BEVERLY R. GILL, JULIE M. GLANCEY,
 STEVE KING, DON M. MILLS,
 MICHAEL HAAS, MARK GOTTLIEB, and
 KRISTINA BOARDMAN,
 all in their official capacities,

                              Defendants.



 JUSTIN LUFT, et al.,
 on behalf of themselves and all others similarly situated,

                              Plaintiffs,                                 ORDER
        v.
                                                                       20-cv-768-jdp
 TONY EVERS, et al.,

                              Defendants.


       A scheduling conference was held before District Judge James D. Peterson. Plaintiffs in

One Wisconsin appeared by Bruce Van Spiva, Charles Curtis, and Amanda Callais. Plaintiffs in

Luft appeared by Karyn Rotker and Alora Thomas. Defendants appeared by Michael Murphy,

Gabe Johnson-Karp, and Jody Schmelzer.
       Case: 3:15-cv-00324-jdp Document #: 364 Filed: 08/25/20 Page 2 of 2



       The court set the following schedule:

       September 18: The parties will file cross motions on any substantive issues to be

decided before the election. The briefs should be structured around the flaws this court

previously found in the IDPP. Plaintiffs should identify any flaws that remain and propose a

remedy; defendants should explain why the current application of the IDPP is adequate and

should also address the feasibility of any remedies proposed by plaintiffs. Both sides should use

this court’s previous rulings to provide the framework, along with any guidance provided by

the court of appeals in Frank or Luft.

       September 22: The parties will file their responses. Both sides should state their

position on whether they believe a hearing is needed.

       September 25: The court will hold a hearing at 1:00 p.m., if needed. The primary

purpose of the hearing will be to conduct an oral argument, but the parties may call witnesses

if they believe that would be helpful. The parties should assume that a hearing will be held

unless the court instructs otherwise.

       October 1: The projected date of a decision.

       The court will not set a specific schedule for discovery. Defendants have already

provided a substantial number of documents to plaintiffs. The parties agreed that they would

attempt to decide among themselves what other discovery is needed.




       Entered August 25, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge

                                               2
